Fourth Court of Appeals
                                    San Antonio, Texas
                                            June 10, 2021

                                        No. 04-21-00098-CR

                                        Isaac CARDENAS,
                                             Appellant

                                                  v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 227th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CR10269
                        Honorable Kevin M. O'Connell, Judge Presiding


                                           ORDER

        Appellant’s court-appointed attorney has filed a brief and motion to withdraw pursuant
to Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no meritorious issues
to raise on appeal. Counsel certifies he has served copies of the brief and motion on
appellant, and has informed appellant of his right to review the record and file his own brief, and
has explained to appellant the procedure for obtaining the record. See Nichols v. State, 954
S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1
(Tex. App.—San Antonio 1996, no pet.). Counsel also provided appellant with a pro se motion
for access to the appellate record.

         Appellant may obtain a copy of the appellate record by filing a written request, not
later than June 24, 2021, with the clerk of the trial court, Mary Angie Garcia, District
Clerk, Paul Elizondo Tower, 101 W Nueva, Suite 217., San Antonio, TX 78205-3411, 210-
335-2113. If appellant files a written request for the record with the trial court clerk, Mary
Angie Garcia is ORDERED to immediately send a copy of the record to appellant.
         .
         If appellant desires to file a pro se brief, he must do so within forty-five days from the
date of this order. See Bruns, 924 S.W.2d at 177 n.1.

        If appellant files a timely pro se brief, the State may file a responsive brief no later than
thirty days after appellant’s pro se brief is filed in this court. Alternatively, if appellant does not
file a timely pro se brief, the State may file a brief in response to counsel’s brief no later
than thirty days after the pro se brief is due.

       We further ORDER the motion to withdraw filed by appellant’s counsel to be HELD IN
ABEYANCE pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82
(1988); Schulman v. State, 252 S.W.3d 403, 410-11 (Tex. Crim. App. 2008).

       We further ORDER the Clerk of this Court to serve a copy of this order on appellant, his
counsel, the attorney for the State, and the clerk of the trial court.




                                                   _________________________________
                                                   Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of June, 2021.




                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court